Order entered April 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00562-CR

                              TODD ALLEN REICH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80306-2013

                                           ORDER
        Before the Court is the State’s second motion for extension of time to file its brief. We

GRANT the motion. We ORDER the State’s brief received April 8, 2015 filed as of the date of

this order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE